ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Pioneer Aerospace Corporation               )      ASBCA No. 61679
                                            )
Under Contract No. W56HZV-l4-D-0I l6        )

APPEARANCES FOR THE APPELLANT:                     Damien C. Specht, Esq.
                                                   Lauren J. Horneffer, Esq.
                                                   Charles L. Capito, Esq.
                                                    Morrison & Foerster LLP
                                                    McLean, VA

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   MAJ Sean B. Zehtab, JA
                                                    Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: March 5, 2019




                                                 Administrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61679, Appeal of Pioneer Aerospace
Corporation, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals